DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 15 is amended to avoid 112 issues and be consistent with amendments that were filed.

15. (Currently Amended) A receiver unit for use in a multiple-input-multiple output, MIMO, radar system having a plurality of transmitters each for transmitting one of a group of orthogonal digital-transmitter-signals on a carrier wave, the receiver unit configured and adapted to receive a raw-analog-signal on the carrier wave reflected from one or more target objects, the receiver unit comprising: a down-converter configured to extract the raw-analog-signal from the carrier wave; an analog-to-digital converter configured to derive a raw-digital-signal from the raw- analog-signal; a plurality of mismatch filters, each mismatch filter  associated with a different one of the digital-transmitter-signals, operable on the raw-digital-signal to cross- correlate the raw-digital-signal with a respective one of the digital-transmitter- signals and to reduce a magnitude of side-lobes associated with reflection-event- sequences in the raw-digital-signal; a time-frequency transform sub-unit, configured to identify a frequency associated with a reflection-event sequence; and an angle-calculation-unit configured to determine an angle between a target object and a reference direction.
The word “unit” has been lined through as it should not be in the claim.

					Allowable Subject Matter
Claims 1, 3-10, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein  a plurality of mismatch filters, each mismatch filter associated with a different one of the digital-transmitter-signals, operable on the raw-digital-signal to cross- correlate the raw-digital-signal with a respective one of the digital-transmitter- signals and to reduce a magnitude of side-lobes associated with reflection-event- sequences in the raw-digital-signal; and a time-frequency transform sub-unit, configured to identify a frequency associated with a reflection-event sequence; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein a plurality of mismatch filters, each mismatch filter associated with a different one of the digital-transmitter-signals, operable on the raw-digital-signal to cross- correlate the raw-digital-signal with a respective one of the digital-transmitter- signals and to reduce a magnitude of side-lobes associated with reflection-event- sequences in the raw-digital-signal; a time-frequency transform sub-unit, configured to identify a frequency associated with a reflection-event sequence; and an angle-calculation-unit configured to determine an angle between a target object and a reference direction.
Claims 3-10 and 17-20 are dependent on Claims 1 and 15 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646